                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

MARTAVIOUS MERCERY,                              §
         Petitioner,                             §
                                                 §
vs.                                              § CIVIL ACTION NO. 8:20-4126-MGL-JDA
                                                 §
S. W. PHELPS, Warden,                            §
            Respondent.                          §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION
      AND GRANTING RESPONDENT’S MOTION FOR SUMMARY JUDGMENT

       Petitioner Martavious Mercery (Mercery) filed this 28 U.S.C. § 2241 petition (the petition)

against Respondent S. W. Phelps, Warden (Phelps). Mercery is self represented.

       The matter is before the Court for review of the Report and Recommendation (Report) of the

United States Magistrate Judge suggesting Phelps’s motion to dismiss or, in the alternative, for

summary judgment, be granted and the petition be denied. The Report was made in accordance with

28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
       The Magistrate Judge filed the Report on May 13, 2021, but Mercery failed to file any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       The Court notes that, inasmuch as Phelps, in his motion, relies on matters outside of the

pleadings, which the Court has not excluded, the Court will construe his motion as one for summary

judgment. See Fed. R. Civ. P. 12(d) (“If, on a motion under Rule 12(b)(6) or 12(c), matters outside

the pleadings are presented to and not excluded by the [C]ourt, the motion must be treated as one

for summary judgment under Rule 56.”).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of this Court Phelp’s motion for summary judgment is GRANTED, and the petition is DENIED.

       To the extent Mercery moves for a certificate of appealability, such request is DENIED.

       IT IS SO ORDERED.

       Signed this 30th day of June, 2021, in Columbia, South Carolina.


                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE


                                          *****
                               NOTICE OF RIGHT TO APPEAL

       Mercery is hereby notified of the right to appeal this Order within sixty days from the date

hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  2
